Citation Nr: 1221633	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to October 1981.  He also served as a cadet at the United States Military Academy at West Point from July 1956 to June 1960.  He is in receipt of awards, including the Combat Action Ribbon, Presidential Unit Citation, the Republic of Vietnam Campaign Medal with 60 device, the Vietnam Service Medal with 4 stars, and the Republic of Vietnam Cross of Gallantry.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right eye optic nerve pit.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a right eye disorder that was incurred in active service.  He also maintains that in the alternative, he has a congenital disease which was aggravated by his active service.  

First, remand is required to attempt to obtain service treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, the Veteran's treatment records from his time at the United States Military Academy at West Point are mostly not of record.  Some attempts to obtain these records have been made, but the Boards that additional attempts should be conducted.  Accordingly, remand is required.

Second, remand is required to obtain an additional examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124.  Furthermore, inconclusive etiology statements are "non-evidence."  Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that the remainder of the examination report must still be considered by the Board).  Additionally, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Furthermore, service connection may be granted for congenital diseases, but not congenital defects, unless the defect is subject to a superimposed disease or injury.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Preexisting congenital diseases are aggravated where the disease progressed during service at a greater rate than normally expected according to accepted medical authority.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (1990).  Disease is "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown."  VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th ed. 1974)).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90.

Here, the evidence shows evidence of current right eye disorders, right eye findings during service, and unclear etiology of the various disorders.  Additionally, there are different standards of proof required for some of the various disorders that have not been addressed.  

Service treatment records from October 1959 indicate the Veteran had bilateral compound myopic astigmatism, both eyes, correctible.  He was found qualified for commission, Regular Army.  In January 1967, there was no apparent ocular pathology shown.  In July 1973, he was referred for evaluation of optic discs.  There was a long history of myopia, deep cupping, and small defect of the temporal aspect of the right disc.  It was noted that there was abnormality of the optic disc noted in 1956.  In May 1971, there was a diagnosis of coloboma of the optic nerve.  It was also noted on examination that the Veteran was a boxer.  The diagnostic impression was unilateral optic pallor with increased cupping, secondary to congenital coloboma; secondary to trauma as he was a boxer for a year; and congenital abnormality of the optic disc pit.  

In December 1978, he was seen complaining of bizarre pattern on visual field.  The provisional diagnosis was optic pit, glaucoma, congenital disc coloboma?  It was noted that he had a known abnormality of the right disc since 1973.  He had no visual complaints although in lights, he recently discovered scotomas of the right eye.  The working diagnosis was optic pit, congenital disc anomaly of the right eye, and field defect superiorly of the right eye.  In December 1980, it was noted that an unusual field defect had been noted in 1958.  In May 1981, the examiner stated that the Veteran's field vision showed no significant change over several years.  However, it was noted that it appeared to be a glaucomatous cup.  The impression was no apparent change in coloboma (congenital) and peripheral degeneration shown.  In multiple annual physicals, it was not that the Veteran had defective visual acuity that was corrected to 20/20.

Post-service discharge, a September 2007 private medical record noted that the Veteran was born with an optic nerve pit in the right eye that could not be restored.  The diagnoses were open angle glaucoma, optic nerve pit, right eye, and optic nerve asymmetry.  An October 2007 VA examination was conducted, apparently without the claims file.  The Veteran was noted to have near normal vision in both eyes.  The impression was right eye epiretinal membrane overlying the macula with advanced glaucoma.  A field vision examination was needed to complete the examination.  In December 2007, after the visual fields were performed, the examiner indicated that an optic pit defect was present, but it was difficult to evaluate the exact loss from the Veteran's glaucoma.  The examiner opined that the glaucoma was more likely to have increased in the service from lack of proper medical care, but true history was unknown.  The examiner also noted that the patient may request a Humphrey Visual Field Test if further evidence needs to be given.

Accordingly, there are varying findings related to the Veteran's right eye disorders.  He has been noted to have congenital coloboma, trauma to the eye sustained as an inservice boxer, possible inservice glaucoma, open pit defect, and peripheral degeneration.  Further, the Veteran's medical records addressed some aspect of his right eye condition as in part, due to genetic predisposition.  However, it is unclear from the record whether the Veteran's current optic nerve pit, right eye, is a congenital defect or a congenital disease, and if aspects of his right eye disorder is non-congenital.  

Thus, based on a lack of clarity as to the etiology of the Veteran's current right eye condition, it is the conclusion of the Board that the Veteran's examination should include a determination as to whether his current right eye condition was aggravated by his active service.  It should also be addressed whether his current right eye condition constitutes a congenital defect, and, if so, whether there is any superimposed disease or injury due to service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c)(4) (2011).  If the Veteran is found to have a service-connected and nonservice-connected disability (ies) of the right eye, it should be addressed as to whether the effects of the service-connected and nonservice-connected right eye conditions can be separated.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's service treatment records from the United States Military Academy at West Point.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Schedule the Veteran for an ophthalmology examination of his right eye in order to determine the nature and etiology of any current right eye condition.  All necessary studies and/or tests should be conducted.  The examiner must address the rationale for providing or not providing a Humphrey Visual Field Test to the Veteran.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following a review of the claims file, the examiner should answer the following questions: 

a.  What are the currently diagnosed right eye disorders?

b.  Regarding each of the currently diagnosed right eye disorders, do any constitute a pre-service congenital defect or a disease?  Address this question in the context of the definitions provided above. 

c.  If any currently diagnosed right eye disorder is considered a congenital defect, then is it at least as likely as not (a 50 percent or more probability) that there was a superimposed disease or injury in service that resulted in additional disability?  

d.  If the examiner finds that a currently diagnosed right eye condition is a congenital disease, then is it at least as likely as not (a 50 percent or more probability) that the condition was aggravated during his period of active service?  Aggravation indicates a permanent worsening of the underlying condition rather than a temporary increase in symptoms.  

e.  Regarding each current right eye disorder that is an acquired condition rather than a congenital disease or defect, the examiner must opine as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current right eye condition is related to his active service. 

f.  The examiner must also provide an opinion regarding whether the Veteran's glaucoma was aggravated by service due to lack of proper medical care.  The examiner must comment on the prior VA examiner's opinion that the glaucoma was more likely to have increased in the service from lack of proper medical care, but that the true history was unknown.  .

The examiner must address the Veteran's lay statements pertaining to an in-service right eye disorder.  Reference should also be made to in-service and post-service medical records.  The examiner must evaluate each of the questions above, and provide discussion, in the context of the in-service medical treatment that the Veteran received.  

Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



